Title: To James Madison from Louis-Marie Turreau de Garambouville, 13 January 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 13. Janvier 1807.

Le Coup de vent qui S’est fait Sentir depuis le 18. jusqu’au 23. Août dernier a considérablement endommagé deux Vaisseaux & deux Frégates de S. M. & ils ont été obligés de venir chercher un réfuge dans les ports des Etats-Unis, tant pour S’y réparer que pour y trouver des vivres qui leur manquaient, les leurs ayant été avariés par les mauvais tems qu’ils ont essuyés.
L’Administration Consulaire ne Se trouva point avoir dans cette circonstance des fonds Suffisants pour les besoins urgents de ces bâtiments et pour y Subvenir, elle eut recourse aux traites Sur France.  Mais cette ressource vient de lui manquer par le grand nombre de celles du commerce qui Se trouve Sur la place & qu’on ne peut négocier, et elle ne peut remplir les engagements qu’elle a pris pour payer & assurer la Subsistance des Equipages.
Dans cette circonstance je Suis obligé, Monsieur, de revenir Sur la proposition que j’ai dejà eu l’honneur de vous faire & de m’addresser au Gouvernement des Etats-Unis pour prendre des traites du Commissaire Général de France Sur le Payeur Général de la Marine jusqu’à la concurrence de Soixante mille dollars, Somme qui lui est absolument nécessaire pour Solder & assurer la Subsistance des equipages des Vaisseaux de S. M., jusqu’à ce que les fonds demandés & attendus d’ici à un mois ou deux Soient parvenus.
J’ose me flatter, Monsieur, que votre Gouvernement ne refusera pas de rendre un Service que toutes les Nations civilisées Se rendent en pareil cas; et que vous êtes bien persuadé que la France S’empresserait de vous en rendre un Semblable toutes les fois que l’occasion S’en présenterait.  Agréez, Monsieur, un nouvel hommage de ma haute Considération.

Turreau

